Citation Nr: 1641166	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a left foot fracture.

2.  Entitlement to service connection for low back disability, to include as secondary to service-connected residuals of a left foot fracture.  

3.  Entitlement to service connection for acquired psychiatric disability, to include as secondary to service-connected residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Concerning the claim for an increased rating for residuals of a left foot fracture, a new VA examination is required.  The evidence indicates that the Veteran suffered a fracture of the navicular bone, which is a bone that extends to the ankle.  While the Veteran is currently rated as 10 percent disabling under Diagnostic Codes 5299-5283, a higher rating is assignable under Diagnostic Code 5271, pertaining to limitation of the ankle.  The most recent VA medical examination completed in February 2016 indicated that repeated use or flare-ups may impact the function of the foot and limitation of motion of the "joint."  The examination report did not include any range-of-motion testing of the left ankle.  A new VA examination must be completed to include range-of-motion testing.

The Board finds that a new medical opinion is required concerning the claim for entitlement to service connection for low back disability.  Concerning secondary service connection, an August 2010 VA examiner opined that the low back condition was not caused by or related to the service-connected residuals of a left foot fracture.  The examiner's rationale was that the Veteran had a completely normal gait pattern and did not place unequal stress forces upon walking.  In addition, the examiner stated that the left foot and low back condition were "two completely different disease entities with completely different pathophysiologic process and are unrelated to each other."  The Board finds that the examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not address aggravation.  See 38 C.F.R. § 3.310.  Further, the medical evidence now indicates that the Veteran's gait is no longer normal and he uses a cane.  An addendum opinion is required.   

In December 2015, the Board remanded the claim for entitlement to service connection for acquired psychiatric disability, to include as secondary to residuals of a left foot fracture for additional development.  The December 2015 remand noted that the Veteran was provided a VA medical examination in August 2010.  However, the August 2010 VA examiner did not provide an opinion as there was no diagnosed disability found on examination at that time.  The Board pointed out that the Social Security Administration records included a September 2010 diagnosis of major depressive disorder.  The December 2015 remand directive requested that a VA medical examination be provided to determine the nature and etiology of any psychiatric disability.  The Veteran was provided a VA medical examination in February 2016.  The examiner stated that the Veteran did not fulfill any of the DSM-V symptoms criteria for a formal mental disorder at present and an opinion could not be rendered.  The examiner noted that the Veteran had a history of private treatment in 2009, but did not receive any follow-up treatment.  

Regrettably, the Board finds that the February 2016 VA examiner's opinion is inadequate and did not comply with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner did not address whether any psychiatric condition, even if resolved during the period on appeal, was proximately caused or aggravated by service-connected residuals of a foot fracture.  The Board must remand for an addendum medical opinion.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination concerning the residuals of a left foot fracture.  The claims folder must be made available to the examiner for review.  

Include all symptoms and manifestations of the left foot disability, to include range-of-motion testing for the left ankle, including on passive and active range of motion, and on weight bearing, as well as comparison with the right ankle range of motion findings.  In addition, the examiner should address functional impairment and loss during flare-ups and/or during periods of  prolonged use of the left foot.

Rationale must be provided for any opinion reached.

2.  Request an opinion from a suitably qualified VA examiner regarding the claim for service connection for low back disability.  The claims folder must be made available to the examiner for review.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability was proximately caused, or chronically aggravated, by the Veteran's service-connected residuals of a left foot fracture, to include any current associated impairment of gait requiring the use of a cane.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale for any opinion expressed must be included in the report.

3.  Return the case to the VA examiner who conducted the February 2016 VA examination or another suitably qualified VA examiner, for an addendum opinion regarding the issue for service connection for acquired psychiatric disability.  The claims folder must be made available to the examiner for review.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability diagnosed during the pendency of the appeal, even if currently resolved, was proximately caused by the Veteran's service-connected residuals of a left foot fracture.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability diagnosed during the pendency of the appeal, even if currently resolved, was aggravated by the Veteran's service-connected residuals of a left foot fracture.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must address the etiology of any psychiatric diagnosis rendered during the pendency of the appeal, including major depressive disorder, even if the VA examiner determines that the condition has resolved.

Rationale for any opinion expressed must be included in the report.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then a Supplemental Statement of the Case should be furnished to the Veteran and his representative and allowed time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


